  
 

fitls Hiled 06/11/19 Page 1 of 6

ORIGINAL

Case 1:19-cr-00428

preorgueo

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA : SEALED INDICTMENT

)

- Ve.oc : 19 Cr. {

DAVID ESPINAH,
a/k/a “D-Block,”

  

Defendant.
2 eee __ x
COUNT ONE
The Grand Jury charges:
1. In or about 2011, in the Southern District of New York

and elsewhere, DAVID ESPINAL, a/k/a “D-Block,” the defendant,
did travel in and cause another person to travel in interstate
and foreign commerce, and did use and cause another person to
use the mail and a facility of interstate and foreign commerce,
with intent that a murder be committed in violation of the laws
of a State and the United States as consideration for the
receipt of, and as consideration for a promise and agreement to
pay, a thing of pecuniary value, which resulted in the death of
Hector Arias, and did aid and abet the same, to wit, ESPINAL
hired and paid a coconspirator (*CC-1%) to murder Arias, and
CC-1 did so.

(Title 18, United States Code, Sections 1958 and 2.)

 

 
Case 1:19-cr-00428-JGK Document 3 Filed 06/11/19 Page 2 of 6

COUNT TWO

The Grand Jury further charges:

2. On or about March 10, 2011, in the Southern District
of New York and elsewhere, DAVID ESPINAL, a/k/a “D-Block,” the
defendant, willfully and knowingly, during and in relation to a
drug trafficking crime for which he may be prosecuted in a court
of the United States, namely, a conspiracy to distribute
marijuana, did use and carry a firearm, and, in furtherance of
such drug trafficking crime, did possess a firearm, and in the
course of that drug trafficking crime did, through the use of a
firearm, cause the death of Hector Arias, which killing was
murder as defined in Title 18, United States Code, Section
1111 (a}, and did aid and abet the same.

(Title 18, United States Code, Sections 924{4) and 2.)

COUNT THREE

The Grand Jury further charges:

3. On or about March 10, 2011, in the Southern District
of New York and elsewhere, DAVID ESPINAL, a/k/a “D-Block,” the
defendant, knowingly traveled in interstate and foreign
commerce and used the mails and any facility in interstate and
foreign commerce with intent to commit a crime of violence,
namely, murder, to further an uniawful activity, namely, a
business enterprise involving a controlled substance, and with

intent to promote, manage, establish, and carry on, and

 
Case 1:19-cr-00428-JGK Document3 Filed 06/11/19 Page 3 of 6

facilitate the promotion, management, establishment, and
carrying on of the unlawful activity, and thereafter did perform
a crime of violence to further the unlawful activity, and did
aid and abet the same, and death resulted, to wit, at ESPINAL’s
request and direction, CC-1 shot and killed Hector Arias, in the
vicinity of 712 East Gun Hill Road in the Bronx, New York.

(Tatle 18, United States Code, Sections 1952 and 2.)

SPECIAL FINDINGS

4. Counts One and Two of this Indictment are realleged
and incorporated by reference as though fully set forth herein.
As to Counts One and Two, alleging the murder of Hector Arias,
the defendant DAVID ESPINAL, a/k/a “D-Block”:

a. was 18 years of age or older at the time of
the offense;

b. intentionally participated in an act,
contemplating that the life of a person would be taken or
intending that lethal force would be used in connection with a
person, other than one of the participants in the offense, and
the victim died as a direct result of the act (Title 18, United
States Code, Section 3591 (a) (2) (C)}.

FOREFEITURE ALLEGATION

 

5. As a result of committing the offense alleged in Count
One of this Indictment, DAVID ESPINAL, a/k/a “D-Block,” the

defendant, shall forfeit to the United States, pursuant to

 

 

 

 

 
Case 1:19-cr-00428-JGK Document 3 Filed 06/11/19 Page 4 of 6

Title 18, United States Code, Section 981(a} (1) (C) and Titie 28
United States Code, Section 2461(c), any and all property, real
and personal, that constitutes or is derived from preceeds
traceable to the commission of said offense, including but not
limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of said
offense that the defendant personally obtained.

SUBSTITUTE ASSETS PROVISTON

 

6. If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third person;

cc. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or
e. has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p) and Title 28, United States
Code, Section 2461(c), to seek forfeiture of any other property
of the defendant up to the value of the above forfeitable
property.

(Title 18, United States Code, Section 981;

 

 

 

 

 

 
Case 1:19-cr-00428-JGK Document 3 Filed 06/11/19 Page 5 of 6

 

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

 

GEOFFREY S. BERMAN
United States Attorney

 

 

 

 
Case 1:19-cr-00428-JGK Document 3 Filed 06/11/19 Page 6 of 6

Form No. USA-33s-274 {Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA —
Vv.

DAVID ESPINAL,
a/k/a “D-Block,”

Defendant.

 

SEALED INDICTMENT

 

19 Cr. (  )

(18 U.S.C. §§ 1958, 1952, 924(4),
and 2.)

GEOFFREY S. BERMAN
United States Attorney

“Vorepétson

 

 

 

A Le {1 7 Nese Lpenreb ber fille

- hf Artec hh pe
fed FAA

YS AT
